McVICAR, District Judge.
This is an action to require the defendant to restore possession and to not interfere with the possession of the plaintiff in an apartment leased by the defendant to the plaintiff.
The Court, after hearing, makes the following Findings of Fact and Conclusions of Law:
Findings of Fact
1. Plaintiff and defendant are residents and citizens of the City of Pittsburgh, County of Allegheny and State of Pennsylvania.
2. Defendant is the owner of a three-story dwelling house located at 2506 Centre Avenue, Pittsburgh, Pennsylvania.
3. February 10, 1947, defendant leased to the plaintiff a two-room apartment located on the third floor of the aforesaid dwelling house of defendant.
4. The aforesaid lease was verbal, the rent stipulated was $36 per month. There was no agreement or limitation as to the number of persons who could live in said apartment.
5. Plaintiff, his wife and three children occupied said apartment from the date of lease until May 12, 1947, at which time defendant prevented the plaintiff from occupying the apartment he leased to him and also shut off the light, heat and water therefrom.
6. This Court made an order June 6, 1947, requiring defendant to open said apartment and to permit the plaintiff and his family to have free access thereto and undisturbed possession thereof.
7. The defendant took no legal steps to recover possession of the aforesaid leased apartment.
Conclusions of Law
1. Plaintiff is entitled to the possession of the apartment leased by defendant to plaintiff and to occupy the same together with his family consisting of his wife and three children, without any interference by defendant as long as the aforesaid lease continues and until defendant is entitled to the lawful possession thereof.
2. Plaintiff is-entitled to an injunction restraining defendant from interfering with the occupancy of said apartment by himself and his family until the lease for said apartment has ended and defendant has taken lawful steps to acquire possession thereof.
3. Plaintiff is entitled to an injunction requiring the defendant to immediately restore possession to plaintiff, also light, heat and water service for said apartment.
4. Defendant should pay the costs.
Let an order for judgment be prepared and submitted in accordance with the foregoing Findings of Fact and Conclusions of Law.